NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 20, 2020
                                   Decided July 14, 2020

                                          Before

                            DIANE S. SYKES, Chief Judge

                            DIANE P. WOOD, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge



No. 19-2197

JUDY DAHL,                                       Appeal from the
     Plaintiff-Appellant,                        United States District Court for the
                                                 Western District of Wisconsin.
      v.
                                                 No. 18-cv-753-wmc
KOHN LAW FIRM,
    Defendant-Appellee.                          William M. Conley,
                                                 Judge.

                                         ORDER

       Judy Dahl held Discover and Target credit cards issued by Discover Financial
Services LLC and TD Bank USA, respectively. In February 2017 she sent both creditors
identical letters disputing the amount she owed and demanding that they stop
contacting her:

      Don’t call me anymore at any number. Don’t send me any letters. Don’t
      email me. You or your company may not communicate with me at all. Stop
No. 19-2197                                                                           Page 2

       all communication with me now for the account noted above. If you had
       my permission to call or write me, you don’t anymore. Stop Buggin me.

       I don’t owe you nothin’—especially for the account above.

       If you are taking money from my bank account or credit card, that must
       stop now to [sic].

        A few months later, Discover Financial and TD Bank hired the Kohn Law Firm to
collect outstanding balances on the accounts. In September 2017 Kohn Law sent Dahl
two letters—one for each creditor—advising her that the firm had been retained in
connection with her Discover and Target credit-card accounts. Each letter
acknowledged that “the creditor has advised us that you have requested no further
communications regarding this matter.” Each letter also explained, however, that
“federal law requires that we provide you with the following notices” and recited the
information and notices required by the Fair Debt Collection Practices Act (“FDCPA” or
“the Act”), 15 U.S.C. §§ 1692, et seq.

       Dahl responded with this suit against Kohn Law alleging that the firm violated
15 U.S.C. § 1692c(c) by sending her the letters after she told Discover Financial and TD
Bank to stop contacting her. In relevant part, § 1692c(c) provides:

       If a consumer notifies a debt collector in writing that the consumer refuses
       to pay a debt or that the consumer wishes the debt collector to cease
       further communication with the consumer, the debt collector shall not
       communicate further with the consumer with respect to such debt … .

        Kohn Law moved to dismiss for failure to state a claim, arguing that § 1692c(c),
by its terms, applies only when a consumer sends a “cease communication” notice
directly to the debt collector, not the creditor. Alternatively, the firm argued that the
letters were informational only and therefore did not qualify as “communications”
under the Act, and even if they were “communications,” they were permissible—
indeed, required—by § 1692g of the Act. The district judge agreed with the first and
third arguments and dismissed the case without addressing the second.

        Dahl appealed. Following oral argument, we issued a series of decisions
clarifying the analysis of Article III standing in FDCPA cases. See, e.g., Markakos v.
Medicredit, Inc., 997 F.3d 778, 779–80 (7th Cir. 2021); Pennell v. Glob. Tr. Mgmt., LLC,
990 F.3d 1041, 1045 (7th Cir. 2021); Smith v. GC Servs. Ltd. P'ship, 986 F.3d 708, 711 (7th
No. 19-2197                                                                                 Page 3

Cir. 2021); Nettles v. Midland Funding LLC, 983 F.3d 896, 900 (7th Cir. 2020); Brunett v.
Convergent Outsourcing, Inc., 982 F.3d 1067, 1068 (7th Cir. 2020); Gunn v. Thrasher,
Buschmann & Voelkel, P.C., 982 F.3d 1069, 1071–72 (7th Cir. 2020); Spuhler v. State
Collection Serv., Inc., 983 F.3d 282, 286 (7th Cir. 2020); Bazile v. Fin. Sys. of Green Bay, Inc.,
983 F.3d 274, 280–281 (7th Cir. 2020); Larkin v. Fin. Sys. of Green Bay, Inc., 982 F.3d 1060,
1066–67 (7th Cir. 2020). These cases involved claims under various provisions of the
Act, but each one applied the same fundamental principle: a violation of the FDCPA
“does not, by itself, cause an injury in fact” sufficient to confer Article III standing.
Markakos, 997 F.3d at 779.

       The parties did not address the issue of Dahl’s standing in their original briefs.
Because Article III standing is jurisdictional, we have an independent obligation to raise
the question. DaimlerChrysler Corp v. Cuno, 547 U.S. 332, 340 (2006). We gave the parties
an opportunity to file supplemental briefs addressing Dahl’s standing in light of this
recent line of cases. They have done so. We now conclude that Dahl’s complaint does
not allege facts sufficient to support her standing to sue.

       The familiar test for Article III standing has three elements: “The plaintiff must
have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of
the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). This case, like our other FDCPA
standing cases, turns on the threshold requirement of an injury in fact. “To establish
injury in fact, a plaintiff must show that he or she suffered an invasion of a legally
protected interest that is concrete and particularized and actual or imminent, not
conjectural or hypothetical.” Id. at 1548 (quotation marks omitted).

       The key question here is whether Dahl alleged a concrete injury from the claimed
§ 1692c(c) violation. In her supplemental brief, she argues for the first time that the
unwanted letters from Kohn Law invaded her privacy. She analogizes her case to
Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 463 (7th Cir. 2020), which involved a claim
under the Telephone Consumer Protection Act by a plaintiff who received unwanted
text messages.

       We rejected a similar argument in Pennell. 990 F.3d at 1045. Sonja Pennell was
represented by the same law firm as Dahl and likewise brought a claim against a debt
collector for violation of § 1692c(c). Id. at 1043. We vacated a merits judgment for the
defendant and remanded with instructions to dismiss the case for lack of standing. We
started with the basic principle that the standing question depended on “what Pennell
alleged in her operative complaint.” Id. at 1045; see also Thornley v. Clearview AI, Inc.,
No. 19-2197                                                                           Page 4

984 F.3d 1241, 1245–46 (7th Cir. 2021) (“[A]n important corollary to the rule that injury-
in-fact must be concrete and particularized … is the requirement that ‘the plaintiff must
clearly allege facts demonstrating each element’” of standing. (quoting Spokeo, 136 S. Ct.
at 1547 (cleaned up))). Pennell mentioned “stress and confusion” in her complaint but
did not allege “that her injuries included any perceived invasion of privacy.” 990 F.3d at
1045. We explained that stress and confusion are not, by themselves, concrete injuries.
Id. (citing Brunett, 982 F.3d at 1068). And we rejected Pennell’s attempt to “broaden her
complaint by inserting a new [privacy-based] injury” on appeal. Id.

        This case is indistinguishable from Pennell. Dahl’s complaint makes no mention
of an invasion of privacy. Rather, she alleged only that Kohn Law’s letters “made [her]
believe that her attempt to exercise her rights under the FDCPA had been futile[] and
that she did not have the rights Congress had granted her under the FDCPA.” To the
extent that this is an allegation of confusion, we reiterate that “the state of confusion is
not itself an injury.” Brunett, 982 F.3d at 1068. Applying Pennell, we VACATE the
judgment and REMAND with instructions to dismiss for lack of subject-matter
jurisdiction.